Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in a free state in which the urging member is not accommodated in the passage, the size of a winding pitch of the linking coil portion in a direction along the axis of the urging member being greater than a size of a winding pitch of the end coil portion (claim 6 line 38-42)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The specification states “linking coil portion 143 links a winding end portion 141a of the end coil portion 141 to become a base point separated from the spring seat 131d and a winding end portion 142c of the expanding and contracting coil portion 142 (more specifically, tapered portion 142b) separated from the flange portion 131e on the valve body 13 side, and separates them from the flange portion 131e and the spring seat 131d. In the present embodiment, the linking coil portion 143 is the second winding of the spiral-shaped spring 14, as shown in FIG. 2. In the present embodiment, the linking coil portion 143 is configured by a single-wound wire rod, but may be configured by a plurality of wound wire rods” (paragraph 26), which is confusing. Based on fig 4, the linking coil portion 143 is a continuation of the tapered portion 142b of the expanding and contracting coil portion 142 (being a second coil from the end coil portion); and based on fig 5, the linking coil portion 143 is also separated from the flange portion 131e1. 
The underlined portion is confusing. The first part appears to be related to the linking coil portion being separated from the flange portion. The second portion (i.e. them) appears to be related to both the expanding and contracting coil portion 142 and the end coil portion 143. but one of the linking coil portion 143 or the end coil portion 141 doesn’t appear to be separated from the flange portion (i.e. comparing the first 2 coils of fig 4 with the flange portion and groove of fig 5).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 6 line 19-21 “a valve body that is accommodated in the passage and…includes a cylindrical base that extends into the passage in a direction of an axis” is confusing since if the valve body is in the passage, so is the base (as part of the valve body, which includes extending in the passage). It is unclear what “extends into the passage in a direction of an axis” means or how it fixes. this problem. Applicant can claim that an axis of the cylindrical base aligns with an axis of the passage, if that is what is desired.
and the disk”  is confusing, as to what the bolden section means (line 19-21 claims the disc is part of the valve body).
In claim 6 line 34-35 “a winding end portion of the end coil portion that becomes a base point separated from the lock portion” is confusing, since the same element has 2 different identifiers: “a winding end portion” and “a base point” separated from the lock portion.
In claim 6 line 35-37 “a winding end portion of the expanding and contracting coil portion separated from the flange portion on the valve body side” is confusing. Claim 6 line 31-32 claims “an expanding and contracting coil portion...is separated from the flange portion. since the expanding and contracting coil portion is separated from the flange portion, and the winding end portion of the expanding and contracting coil portion is part of the expanding and contracting coil portion, it must also be separated from the flange portion. Therefore, the limitation of line 35-37 is already claimed in the limitation of line 31-32.
In claim 6 line 34-38 “a linking coil portion that links a winding end portion of the end coil portion…and a winding end portion of the expanding and contracting coil portion…, and that separates the winding end portions from the flange portion and the lock portion” is confusing, since the linking coil portion only separates the winding end portion of the expanding and contracting coil portion from the flange portion and the lock portion, but no the winding end portion of the end coil portion.
In claim 6 line 34-42 “a linking coil portion that links a winding end portion of the end coil portion…and a winding end portion of the expanding and contracting coil portion…, and that separates the winding end portions from the flange portion and the lock portion, in a free state in which the urging member is not accommodated in the passage, a size of a winding pitch of the linking coil portion in a direction along the axis of the urging member being smaller than a size of a winding pitch of the expanding and contracting coil portion and greater than a size of a winding pitch of the end coil portion” is confusing, since it is unclear whether this phrase is related to the first underlined portion or the second, or both.

In claim 9-11 line 2 “at an outer peripheral end, a tapered part” is confusing, since the same element has 2 different identifiers (outer peripheral end and tapered part). Suggest that they be combined such as --a tapered outer peripheral end--.
Claim 8 is indefinite, since it depends from claim 7 (and claim 6).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over () in view of Bagagli et al (2013 0019955).  JP H 06 55915 discloses a vacuum booster comprising a check valve (fig 2) with a passage of a main body (6) communicating a vacuum pressure inlet port (2) of a booster shell (1) with a vacuum pressure source (M), that allows communication of air from the vacuum pressure inlet port toward the vacuum pressure source and shuts off communication of the air from the vacuum pressure source toward the vacuum pressure inlet port; wherein the check valve includes a valve body (5) in formed in the passage, is seated on or separated from a valve seat (10) formed in the passage, and includes a cylindrical base (13b) that extends into the passage in a direction of an axis, a disk (inner part of 14) that extends along a radial direction of the base, an annular protrusion (outer part of 14) that projects out toward the valve seat from an outer peripheral end of the disk, and a groove-shaped lock portion (of 13a) provided on the base to extend along the radial direction of the base and includes a flange portion (of 13a) facing the disk; a spiral-shaped urging member (12) in the passage, urging the valve body toward the valve seat to bring the protrusion .
Bagagli et al teaches, for a valve with an urging member (114) urging a valve body (112) toward a valve seat (124) and having a linking coil portion (e.g. having pitch P2, P3 or PN-1) that links winding end portions of an end coil portion (having pitch P1), connected to a lock portion (115) of the valve body, and an expanding and contracting coil portion (having pitch PN), that contacts a main body (116) of the valve; that, in a free state in which the urging member is not accommodated in the passage, an axial winding pitch of the linking coil portion is smaller than a winding pitch of the expanding and contracting coil portion and greater than a winding pitch of the end coil portion, for the purpose of suppressing vibrations (i.e. surge phenomena, paragraph 63, 10).
Since JP H 06 55915 and Bagagli et al are both from the same field of endeavor, the purpose disclosed by Bagagli et al would have been recognized in the pertinent art of JP H 06 55915. It would have been obvious at the time the invention was made to one having ordinary skill in the art to make the urging member of JP H 06 55915, when in a free state in which it is not accommodated in the passage, with an axial winding pitch of the linking coil portion smaller than a winding pitch of the expanding and contracting coil portion and greater than a winding pitch of the end coil portion, as taught by Bagagli et al, for the purpose of suppressing vibrations.

JP H 06 55915 discloses a tapered outer peripheral end of the flange portion an outer diameter becoming smaller along the axis, in a direction away from the lock portion (unnumbered, fig 2; claim 9).

Claims 7, 8; and 10 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over JP H 06 55915 in view of Bagagli et al (2013 0019955), as applied to claim 6; and 9 above, and further in view of Miller et al (7762276). The modified JP H 06 55915 discloses all of the elements of claim 7, 8; and 10 and 11 (note that claims 10 and 11 are the same as claim 9), as discussed above, and further that an inner diameter of the end coil portion is smaller than but substantially the same as an outer diameter of the flange portion (fig 2); but does not disclose that the expanding and contracting coil portion includes a straight portion parallel to the axis of the urging member and a tapered portion inclined with respect to the axis, such that the tapered portion includes the winding end portion of the expanding and contracting coil portion (claim 7); or that an inner diameter of the linking coil portion at an end on the end coil portion side is smaller than the outer diameter of the flange portion, and an inner diameter of the linking coil portion at an end on the expanding and contracting coil portion side is larger than the outer diameter of the flange portion and smaller than a minimum outer diameter of the tapered portion (claim 8).

Since the urging members of JP H 06 55915 and Miller et al both are used to bias a valve body toward a valve seat, it would have been obvious at the time the invention was made to one having ordinary skill in the art to make the expanding and contracting coil portion of the modified JP H 06 55915 include a straight portion parallel to the axis of the urging member and a tapered portion inclined with respect to the axis, such that the tapered portion includes the winding end portion of the expanding and contracting coil portion, and with that an inner diameter of the linking coil portion at an end on the end coil portion side (since it has the same inner diameter as that of the end coil portion, which is smaller than the outer diameter of the flange portion) is smaller than an outer diameter of the flange portion, and an inner diameter of the linking coil portion (since it is substantially larger that the inner diameter of the end coil portion) at an end on the expanding and contracting coil portion side is larger than the outer diameter of the flange portion and smaller than a minimum outer diameter of the tapered portion, as taught by Miller et al, since one having ordinary skill in the art would have been able to carry out such a substitution and the resulting combination would predictably work in the same manner. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745